PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s 1978 International Trans Star tractor-trailer truck, in the amount of $9,054.19, were caused when the southbound lane of Interstate 79 near Jane Lew, West Virginia, collapsed as the truck crossed over a portion of the roadway under which *21a tunnel existed; and to the effect that this occurred because of the negligence of the respondent in failing to properly maintain said highway, proximately causing the damages sustained, the Court finds the respondent liable, and awards the claimant the amount agreed upon by the parties.
Award of $9,054.19.